UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6462



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROGER TRENTON DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-91-137, CA-97-292-R)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roger Trenton Davis, Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The district court entered an order denying Davis’ 28 U.S.C.A.

§ 2255 (West   Supp. 1999) motion on March 17, 1998.      On March 11,

1999, Davis moved for relief pursuant to Fed. R. Civ. P. 60(b) and

to file a late notice of appeal.        The district court denied both

motions.   Davis timely appealed.       We have reviewed the record and

the district court’s opinion and find no reversible error.         Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal based upon the reasoning of the district court.       See United

States v. Davis, No. CA-97-292-R (W.D. Va. Mar. 19, 1999).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              DISMISSED




                                    2